Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 08/17/2020.
Claims 1-5 are pending.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qahouq (Pub. No. 2014/0125284 A1).

Regarding claim 1, Qahouq discloses:

A storage battery unit connected to a power conditioner (see Fig. 1 and 4, storage battery unit 102, power conditioner 114, 110 and 112), 
the storage battery unit comprising: 
an enclosure (see Fig. 1 and 4, storage battery unit 102); 
5a storage battery for storing a direct current power (see Fig. 1 and 4, Dc/DC converter connect to battery cell), and 
a DC/DC converter for performing a charging-and-discharging of the storage battery, wherein the enclosure has such a configuration that the enclosure does not include a DC/AC inverter for converting an output from the DC/DC converter to 10an alternate current power, and that the enclosure has the storage battery and the DC/DC converter (see Fig. 1 and 4, battery pack 102, Dc/DC inverter, battery cell, and battery pack 102 does not include a DC/AC inverter, see par [0025], controller 110.... regulating a charge/discharge rate of each individual cell 106a....., see par [0029-0030]).

Regarding claim 2, Qahouq discloses:
wherein the respective DC/DC converters is disposed adjacent to each other, 15respectively (see Fig. 1 and 4, DC/DC inverter 108a 108b....).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Qahouq (Pub. No. 2014/0125284 A1 further in view of Nakabayashi (Pub. No. 2019146449 A).

Regarding claim 3, Qahouq discloses:
wherein the respective DC/DC converters forms a converter group by connecting in series to each other (see Fig. 1 and 4, DC/DC inverter 108a 108b....).
However, Qahouq fails to disclose:
 20wherein the power conditioner includes the DC/AC inverter for converting an output voltage from the DC/DC converter located at one end of the converter group to an alternate voltage.
Thus, Nakabayashi discloses:
20wherein the power conditioner includes the DC/AC inverter for converting an output voltage from the DC/DC converter located at one end of the converter group to an alternate voltage (see Fig. 1 and 7, DC/AC converter 52).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a battery pack of Qahouq to include an DC/AC converter in order to provide AC power (see Nakabayashi Spec).

Regarding claim 4, Qahouq discloses:



Regarding claim 5, Qahouq discloses:
wherein the first control portion communicates with the respective second 15control portions based on address information set in each of the second control portions (see par [0020], system 112 by regulating output voltages V1 through VN of the BMPs 104a-104n, regulating a charge/discharge rate of each individual cell 106a...106n....., par [0029-0030], [0039-0040]).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851